 

 

Execution Version



 



UNIT PURCHASE AGREEMENT

 

This UNIT PURCHASE AGREEMENT (this “Agreement”) is made as of this 14th day of
February, 2012 by and between ROI Acquisition Corp., a Delaware corporation (the
“Company”), having its principal place of business at 9 West 57th Street, New
York, NY 10019 and Thomas J. Baldwin, an individual (“Baldwin”).

 

WHEREAS, the Company desires to sell on a private placement basis (the
“Offering”) an aggregate of 10,000 Units (the “Units”) for a purchase price of
$10.00 per Unit. Each Unit consists of one share (the “Shares”) of common stock
of the Company, par value $0.0001 per share (the “Common Stock”), and one
warrant (the “Warrants”) exercisable to purchase one Share at an exercise price
of $12.00 per share during the period commencing on the later of: (i) one (1)
year from the date of the closing of the IPO (as defined below) and (ii) thirty
(30) days following the consummation of a merger, capital stock exchange, asset
acquisition, stock purchase, reorganization, or any other similar business
combination with one or more operating businesses or assets (a “Business
Combination”) and expiring on the fifth anniversary of the consummation of such
Business Combination; and

 

WHEREAS, Baldwin wishes to purchase the Units and the Company wishes to accept
such subscription.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Baldwin hereby
agree as follows:

 

1.Agreement to Subscribe

 

1.1. Purchase and Issuance of the Units. Upon the terms and subject to the
conditions of this Agreement, Baldwin hereby agrees to purchase from the
Company, and the Company hereby agrees to sell to Baldwin, on the Closing Date
(as defined in Section 1.2), the Units for an aggregate purchase price of
$100,000 (the “Purchase Price”).

 

1.2. Closing. The closing (the “Closing”) of the Offering, shall take place at
the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas,
New York, New York 10036 simultaneously with the closing of the Company’s
initial public offering (“IPO”) of 7,500,000 Units consisting of Shares and
Warrants (the “Closing Date”).

 

1.3. Delivery of the Purchase Price. At least one business day prior to the
Closing Date Baldwin agrees to deliver the Purchase Price by certified bank
check or wire transfer of immediately available funds denominated in United
States Dollars either: (i) to Kramer Levin Naftalis & Frankel LLP, which is
hereby irrevocably authorized to deposit such funds at least one business day
prior to the Closing to the trust account which will be established for the
benefit of the Company’s public shareholders, managed pursuant to that certain
Investment Management Trust Agreement to be entered into by and between the
Company and a trustee and into which substantially all of the proceeds of the
IPO will be deposited (the “Trust Account”) or (ii) directly into the Trust
Account. If the IPO is not consummated, the Purchase Price shall be returned to
Baldwin as soon as practicable by certified bank check or wire transfer of
immediately available funds denominated in United States Dollars.

 

1.4. Delivery of Unit Certificate. Upon delivery of the Purchase Price in
accordance with Section 1.3, Baldwin shall become irrevocably entitled to
receive a certificate representing the Units; provided, however, if the Company
notifies Baldwin that the IPO will not be consummated and the Purchase Price
will be returned in accordance with the last sentence of Section 1.3, the
Company shall have no obligation to provide any such certificate representing
the Units to Baldwin.

 

2.Representations and Warranties of Baldwin

 

Baldwin represents and warrants to the Company that:

 



 

 

 

2.1. No Government Recommendation or Approval. Baldwin understands that no
United States federal or state agency or similar agency of any other country has
passed upon or made any recommendation or endorsement of the Company, the
Offering, the Units, the Shares, or the shares of Common Stock underlying the
Warrants (the “Warrant Shares,” and collectively with the Shares and the
Warrants, the “Securities”).

 

2.2. Authority. Upon execution and delivery by Baldwin, this Agreement is a
legal, valid and binding agreement of Baldwin, enforceable against Baldwin in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

 

2.3. Private Offering. Baldwin represents that he is an “accredited investor” as
such term is defined in Rule 501(a) of Regulation D under the Securities Act of
1933, as amended (the “Securities Act”). Baldwin acknowledges that the sale
contemplated hereby is being made in reliance on a private placement exemption
to “Accredited Investors” within the meaning of Section 501(a) of Regulation D
under the Securities Act.

 

2.4. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by Baldwin of the transactions contemplated hereby do not
violate, conflict with or constitute a default under (i) any agreement,
indenture or instrument to which Baldwin is a party or (ii) any law, statute,
rule or regulation to which Baldwin is subject, or any agreement, order,
judgment or decree to which Baldwin is subject.

 

2.5. No Legal Advice from Company. Baldwin acknowledges that he has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement and the other agreements entered into between the parties hereto with
Baldwin’s own legal counsel and investment and tax advisors. Except for any
statements or representations of the Company made in this Agreement and the
other agreements entered into between the parties hereto, Baldwin is relying
solely on such counsel and advisors and not on any statements or representations
of the Company or any of its representatives or agents for legal, tax or
investment advice with respect to this investment, the transactions contemplated
by this Agreement or the securities laws of any jurisdiction.

 

2.6. Access to Information; Independent Investigation. Prior to the execution of
this Agreement, Baldwin has had the opportunity to ask questions of and receive
answers from representatives of the Company concerning an investment in the
Company, as well as the finances, operations, business and prospects of the
Company, and the opportunity to obtain additional information to verify the
accuracy of all information so obtained. In determining whether to make this
investment, Baldwin has relied solely on his own knowledge and understanding of
the Company and its business based upon his own due diligence investigation and
the information furnished pursuant to this paragraph. Baldwin understands that
no person has been authorized to give any information or to make any
representations which were not furnished pursuant to this Section 2 and he has
not relied on any other representations or information in making his investment
decision, whether written or oral, relating to the Company, its operations
and/or its prospects.

 

2.7. Reliance on Representations and Warranties. Baldwin understands the Units
are being offered and sold to him in reliance on exemptions from the
registration requirements under the Securities Act, and analogous provisions in
the laws and regulations of various states, and that the Company is relying upon
the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of Baldwin set forth in this Agreement in
order to determine the applicability of such provisions.

 

2.8. No Advertisements. Baldwin is not subscribing for the Units as a result of
or subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine, or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or as a result of
the public filing of a registration statement by the Company in connection with
the IPO (the “Registration Statement”).

 

2.9. Legends. Baldwin acknowledges and agrees the certificates evidencing the
Units, the Shares, the Warrants and the Warrant Shares shall bear restrictive
legends (the “Legends”), in form and substance as set forth in Section 4 hereof,
prohibiting the offer, sale, pledge or transfer of the securities, except (i)
pursuant to an effective registration statement covering these securities under
the Securities Act or (ii) pursuant to any other exemptions from the
registration requirements under the Securities Act and such laws which, in the
opinion of counsel for the Company, is available.

 



2

 

 

2.10. Experience, Financial Capability and Suitability. Baldwin is (i)
sophisticated in financial matters and is able to evaluate the risks and
benefits of his investment in the Securities and (ii) able to bear the economic
risk of his investment in the Securities for an indefinite period of time
because the Securities have not been registered under the Securities Act and
therefore cannot be sold unless subsequently registered under the Securities Act
or an exemption from such registration is available. Baldwin has substantial
experience in evaluating and investing in transactions of securities in
companies similar to the Company so that he is capable of evaluating the merits
and risks of his investment in the Company and has the capacity to protect his
own interests. Baldwin must bear the economic risk of this investment until the
Securities are sold pursuant to: (i) an effective registration statement under
the Securities Act; or (ii) an exemption from registration is available with
respect to such sale. Baldwin is able to bear the economic risks of an
investment in the Securities and to afford a complete loss of his investment in
the Securities.

 

2.11. Investment Purposes. Baldwin is purchasing the Units solely for investment
purposes, for his own account and not for the account or benefit of any other
person, and not with a view towards the distribution or dissemination thereof
and Baldwin has no present arrangement to sell the interest in the Securities to
or through any person or entity.

 

2.12. Restrictions on Transfer. Baldwin acknowledges and understands the Units
are being offered in a transaction not involving a public offering in the United
States within the meaning of the Securities Act. The Securities have not been
registered under the Securities Act, and, if in the future Baldwin decides to
offer, resell, pledge or otherwise transfer the Securities, such Securities may
be offered, resold, pledged or otherwise transferred only (A) pursuant to an
effective registration statement filed under the Securities Act, (B) pursuant to
an exemption from registration under Rule 144 promulgated under the Securities
Act (“Rule 144”), if available, or (C) pursuant to any other available exemption
from the registration requirements of the Securities Act, and in each case in
accordance with any applicable securities laws of any state or any other
jurisdiction. Baldwin agrees that if any transfer of his Securities or any
interest therein is proposed to be made, as a condition precedent to any such
transfer, Baldwin may be required to deliver to the Company an opinion of
counsel satisfactory to the Company. Absent registration or another available
exemption from registration, Baldwin agrees he will not resell the Securities.
Baldwin further acknowledges that because the Company is a shell company, Rule
144 will not be available to Baldwin for the resale of the Securities until the
one year anniversary following consummation of the initial Business Combination
of the Company pursuant to Rule 144(i).

 

3.Representations and Warranties of the Company

 

The Company represents and warrants to Baldwin that:

 

3.1. Valid Issuance of Share Capital. The total number of all classes of share
capital which the Company has authority to issue is (i) 100,000,000 Shares and
(ii) an 1,000,000 preferred shares. As of the date hereof, the Company has
issued 2,156,250 Shares (of which up to an aggregate of 915,441 of such Shares
are subject to forfeiture as described in the Registration Statement) and no
preferred shares are issued and outstanding. All of the Shares to be issued
pursuant to the Offering have been duly authorized, and when issued pursuant to
this Agreement will be validly issued, fully paid and non-assessable.

 

3.2. Title to Units. Upon issuance in accordance with, and payment pursuant to,
the terms hereof each of the Units to be issued in the Offering will be duly and
validly issued, fully paid and non-assessable. Upon issuance in accordance with,
and payment pursuant to, the terms hereof, Baldwin will have or receive good
title to the Units, free and clear of all liens, claims and encumbrances of any
kind, other than (i) any transfer restrictions hereunder and under the other
agreements contemplated hereby and (ii) transfer restrictions under federal and
state securities laws.

 

3.3. Title to Warrants. Upon issuance in accordance with, and payment pursuant
to, the terms hereof and the warrant agreement to be entered into on or prior to
the closing of the IPO as described in the Registration Statement (the “Warrant
Agreement”), as the case may be, each of the Warrants and the Warrant Shares
will be duly and validly issued, fully paid and non-assessable. Upon issuance in
accordance with, and payment pursuant to, the terms hereof and the Warrant
Agreement, as the case may be, Baldwin will have or receive good title to the
Warrants, free and clear of all liens, claims and encumbrances of any kind,
other than (i) any transfer restrictions hereunder and under the other
agreements contemplated hereby and (ii) transfer restrictions under federal and
state securities laws.

 



3

 

 

3.4. Organization and Qualification. The Company has been duly incorporated and
is validly existing as a Delaware corporation and has the requisite corporate
power to own its properties and assets and to carry on its business as now being
conducted.

 

3.5. Authorization; Enforcement. (i) The Company has the requisite corporate
power and authority to enter into and perform its obligations under this
Agreement and to issue the Units in accordance with the terms hereof, (ii) the
execution, delivery and performance of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required, and (iii) this Agreement constitutes, and upon the execution and
delivery thereof, the Units and the Warrants will constitute, valid and binding
obligations of the Company enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance, moratorium,
reorganization, or similar laws relating to, or affecting generally the
enforcement of, creditors’ rights and remedies or by equitable principles of
general application and except as enforcement of rights to indemnity and
contribution may be limited by federal and state securities laws or principles
of public policy.

 

3.6. No Conflicts. The execution, delivery and performance of this Agreement and
the consummation by the Company of the transactions contemplated hereby do not
(i) result in a violation of the Company’s organizational documents, (ii)
conflict with, or constitute a default under any agreement, indenture or
instrument to which the Company is a party or (iii) violate any law, statute,
rule or regulation to which the Company is subject or any agreement, order,
judgment or decree to which the Company is subject. Other than any Securities
and Exchange Commission, state or foreign securities filings which may be
required to be made by the Company subsequent to the Closing, and any
registration statement which may be filed pursuant thereto, the Company is not
required under federal, state or local law, rule or regulation to obtain any
consent, authorization or order of, or make any filing or registration with, any
court or governmental agency or self-regulatory entity in order for it to
perform any of its obligations under this Agreement or issue the Units or the
Warrant Shares issuable upon exercise of the Warrants in accordance with the
terms hereof.

 

4.Legend

 

4.1. Legend. The Company will issue the Units, and when issued, the Shares, the
Warrants and the Warrant Shares, purchased by Baldwin, in the name of Baldwin.
The Securities will bear a legend in substantially the following form and the
Company is authorized to give appropriate “stop transfer” instructions to its
transfer agent:

 

THESE SECURITIES (i) HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND THESE SECURITIES MAY NOT BE
OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT, (B) PURSUANT TO
AN EXEMPTION FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF
AVAILABLE) OR (C) PURSUANT TO ANY OTHER EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH ANY
APPLICABLE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES OR ANY OTHER
JURISDICTION. HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT BE
CONDUCTED UNLESS IN COMPLIANCE WITH THE SECURITIES ACT.

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LETTER AGREEMENT
AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED DURING
THE TERM OF THE LETTER AGREEMENT, EXCEPT IN ACCORDANCE WITH THE TERMS THEREOF.

 



4

 

 

SECURITIES EVIDENCED BY THIS CERTIFICATE AND THE SHARES OF COMMON STOCK OF THE
COMPANY ISSUABLE UPON EXERCISE OF SUCH SECURITIES ARE ENTITLED TO REGISTRATION
RIGHTS UNDER A REGISTRATION RIGHTS AGREEMENT BETWEEN THE COMPANY AND THE HOLDER.

 



4.2. Baldwin’s Compliance. Nothing in this Section 4 shall affect in any way
Baldwin’s obligations and agreements to comply with all applicable securities
laws upon resale of the Securities.

 

4.3. Company’s Refusal to Register Transfer of the Securities. The Company shall
refuse to register any transfer of the Securities, if in the sole judgment of
the Company such purported transfer would not be made (i) pursuant to an
effective registration statement filed under the Securities Act, or (ii)
pursuant to an available exemption from the registration requirements of the
Securities Act.

 

4.4. Registration Rights. Baldwin will be entitled to certain registration
rights which will be governed by a registration rights agreement to be entered
into with the Company on or prior to the closing of the IPO.

 

5.Securities Laws Restrictions

 

Baldwin agrees not to sell, transfer, pledge, hypothecate or otherwise dispose
of all or any part of the Securities unless, prior thereto (a) a registration
statement on the appropriate form under the Securities Act and applicable state
securities laws with respect to the Securities proposed to be transferred shall
then be effective or (b) the Company shall have received an opinion from counsel
reasonably satisfactory to the Company, that such registration is not required
because such transaction complies with the Securities Act and the rules
promulgated by the Securities and Exchange Commission thereunder and with all
applicable state securities laws.

 

6.Rescission Right Waiver and Indemnification

 

6.1. Rescission Waiver. Baldwin understands and acknowledges an exemption from
the registration requirements of the Securities Act requires there be no general
solicitation of purchasers of the Units. In this regard, if the IPO were deemed
to be a general solicitation with respect to the Offering, the offer and sale of
such Units may not be exempt from registration and, if not, Baldwin may have a
right to rescind his purchase of the Units. In order to facilitate the
completion of the Offering and in order to protect the Company, its stockholders
and the Trust Account from claims that may adversely affect the Company or the
interests of its stockholders, Baldwin hereby agrees to waive, to the maximum
extent permitted by applicable law, any claims, right to sue or rights in law or
arbitration, as the case may be, to seek rescission of his purchase of the
Units. Baldwin acknowledges and agrees this waiver is being made in order to
induce the Company to sell the Units to Baldwin. Baldwin agrees the foregoing
waiver of rescission rights shall apply to any and all known or unknown actions,
causes of action, suits, claims or proceedings (collectively, “Claims”) and
related losses, costs, penalties, fees, liabilities and damages, whether
compensatory, consequential or exemplary, and expenses in connection therewith,
including reasonable attorneys’ and expert witness fees and disbursements and
all other expenses reasonably incurred in investigating, preparing or defending
against any Claims, whether pending or threatened, in connection with any
present or future actual or asserted right to rescind the purchase of the Units
hereunder or relating to the purchase of the Units and the transactions
contemplated hereby.

 

6.2. No Recourse Against Trust Account. Baldwin agrees not to seek recourse
against the Trust Account for any reason whatsoever in connection with his
purchase of the Units or any Claim that may arise now or in the future.

 

6.3. Third Party Beneficiaries. Baldwin acknowledges and agrees the stockholders
of the Company are and shall be third-party beneficiaries of the foregoing
provisions of this Agreement to the fullest extent permissible under applicable
law.

 

6.4. Section 6 Waiver. Baldwin agrees that, to the fullest extent permissible
under applicable law, to the extent any waiver of rights under this Section 6 is
ineffective as a matter of law, Baldwin has offered such waiver for the benefit
of the Company as an equitable right that shall survive any statutory
disqualification or bar that applies to a legal right. Baldwin acknowledges the
receipt and sufficiency of consideration received from the Company hereunder in
this regard.

 



5

 

 

7.Terms of the Units

 

The Units shall be substantially identical to the units included in the units
offered in the IPO, except the Units: (i) will be subject to the transfer
restrictions described in the Letter Agreement among the Company, its officers
and directors, GEH Capital Inc. and ROIC Acquisition Holdings LP, (ii) are being
purchased pursuant to an exemption from the registration requirements of the
Securities Act and will become freely tradable only after certain conditions are
met or the resale of the Units is registered under the Securities Act, (iii) the
warrants comprising the Units will be non-redeemable so long as they are held by
Baldwin or any of his permitted transferees and (iv) the warrants comprising the
Units are exercisable for cash or on a “cashless” basis if held by Baldwin or
any of his permitted transferees.

 

8.Governing Law; Jurisdiction; Waiver of Jury Trial

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York. The parties hereto hereby waive any right to a jury trial
in connection with any litigation pursuant to this Agreement and the
transactions contemplated hereby.

 

9.Assignment; Entire Agreement; Amendment

 

9.1. Assignment. Neither this Agreement nor any rights hereunder may be assigned
by any party to any other person other than by Baldwin to a person agreeing to
be bound by the terms hereof.

 

9.2. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
any and all prior discussions, agreements and understandings of any and every
nature.

 

9.3. Amendment. Except as expressly provided in this Agreement, neither this
Agreement nor any term hereof may be amended, waived, discharged or terminated
other than by a written instrument signed by the party against whom enforcement
of any such amendment, waiver, discharge or termination is sought.

 

9.4. Binding upon Successors. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and to their respective heirs, legal
representatives, successors and permitted assigns.

 

10.Notices; Indemnity

 

10.1. Notices. All notices, requests, consents and other communications
hereunder shall be in writing, shall be addressed to the receiving party’s
address set forth on the first page of this Agreement or to such other address
as a party may designate by notice hereunder, and shall be either (a) delivered
by hand, (b) sent by overnight courier, or (c) sent by certified mail, return
receipt requested, postage prepaid. All notices, requests, consents and other
communications hereunder shall be deemed to have been given either (i) if by
hand, at the time of the delivery thereof to the receiving party at the address
of such party set forth above, (ii) if sent by overnight courier, on the next
business day following the day such notice is delivered to the courier service,
or (iii) if sent by certified mail, on the fifth business day following the day
such mailing is made.

 

10.2. Indemnification. Each party shall indemnify the other party against any
loss, cost or damages (including reasonable attorney’s fees and expenses)
incurred as a result of such party’s breach of any representation, warranty,
covenant or agreement set forth in this Agreement.

 

11.Counterparts

 

This Agreement may be executed in one or more counterparts, all of which when
taken together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each party and delivered to the
other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or any other form of electronic delivery, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such signature
page were an original thereof.

 



6

 

 

12.Survival; Severability

 

12.1. Survival. The representations, warranties, covenants and agreements of the
parties hereto shall survive the Closing and one (1) year following the
consummation of an initial Business Combination.

 

12.2. Severability. In the event that any provision of this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that no such severability shall be effective if it
materially changes the economic benefit of this Agreement to any party.

 

13.Headings

 

The titles and subtitles used in this Agreement are used for convenience only
and are not to be considered in construing or interpreting this Agreement.

 

14.Construction

 

The parties hereto have participated jointly in the negotiation and drafting of
this Agreement. If an ambiguity or question of intent or interpretation arises,
this Agreement will be construed as if drafted jointly by the parties hereto and
no presumption or burden of proof will arise favoring or disfavoring any party
hereto because of the authorship of any provision of this Agreement. The words
“include ,”“includes ,”and “including “will be deemed to be followed by “without
limitation.” Pronouns in masculine, feminine, and neuter genders will be
construed to include any other gender, and words in the singular form will be
construed to include the plural and vice versa, unless the context otherwise
requires. The words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder,”
and words of similar import refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited. The parties hereto intend
that each representation, warranty, and covenant contained herein will have
independent significance. If any party hereto has breached any representation,
warranty, or covenant contained herein in any respect, the fact that there
exists another representation, warranty or covenant relating to the same subject
matter (regardless of the relative levels of specificity) which such party
hereto has not breached will not detract from or mitigate the fact that such
party hereto is in breach of the first representation, warranty, or covenant.

 

[remainder of page intentionally left blank]

 



7

 

 

This subscription is accepted by the Company as of the date first written above.

 

ROI Acquisition Corp.

 

By: /s/ Joseph A. De Perio

Name: Joseph A. De Perio

Title: President

Accepted and agreed this
February 14, 2012

 

 

 

/s/ Thomas J. Baldwin

Thomas J. Baldwin

 

 



Signature Page for Baldwin Unit Purchase Agreement



 



 

 

